Me. Justice Figueeas,
after stating the foregoing facts, delivered the following opinion of the court:
The findings of fact and conclusions of law contained in the judgment appealed from are accepted.
Costs should be taxed against the appellant.
In view of the legal provisions herein cited we adjudge that we should affirm, and do affirm, the judgment rendered by the District Court of Humacao on October 8, 1903, sustaining the complaint and adjudging Ramón Fríás Noy a to pay to Faustino Espino Cobián the sum of $419.40 and legal interest from the date upon which the complaint was filed, and we also condemn the appellant Noya to pay all the costs.

Affirmed.

Chief Justice Quiñones and Justices Hernández, Mac-Leary, and Wolf concurred.